Mr. Justice Scholfield delivered the opinion of the Court: This case turns upon the validity of the rule of practice of the Superior Court of Cook county, which we have already passed upon in Fisher v. National Bank, of Commerce, ante. We there held, that the matters to which that rule relates, the taking up cases and disposing of them out of their order on the docket, when there is no substantial defense, are regulated by the Practice Act in force July 1, 1872, and that the rule is consequently void and of no effect. It follows, that the court below erred in taking up and disposing of the present case out of its order on the docket, against the defendant’s objections, and the judgment must, therefore, be reversed and the cause remanded. Judgment reversed.